Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10476329 (herein ‘the Pat Ref’). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present application and the Pat Ref claim the same invention.
Present application
1.  A motor comprising: a stationary portion including a bearing; and a rotating portion rotatable about a central axis of the motor, wherein the rotating portion includes: a shaft extending along the central axis, the shaft 
being rotatably supported by the bearing;  a rotor hub portion disposed around the shaft 
 
2.  The motor according to claim 1, wherein: the rotating portion further includes a flywheel arranged axially above the rotor hub portion; and the seal portion also covers a portion of an outer circumferential surface of the flywheel (see the Pat Ref’s claim 8). 
 
3.  The motor according to claim 2, wherein a reflectivity of the outer circumferential surface of the flywheel is less than the reflectivity of the metal surface (see the Pat Ref’s claim 1 for equivalent claimed language). 
 
4.  The motor according to claim 1, wherein the rotor hub portion includes: an inertia portion having an annular shape and being made of a metal;  and a hub; a flange portion of the hub is arranged axially below the inertia portion; an outer circumferential surface of the flange portion corresponds to the metal surface;  and the seal portion also covers an outer circumferential surface of the inertia portion (see the Pat Ref’s claim 3 for equivalent claimed language). 

5.  The motor according to claim 1, wherein the rotating portion further includes a yoke fixed to a radially outer side of the magnet, the yoke having a cylindrical shape; the yoke is fixed to the rotor hub portion;  and the seal 
portion also covers at least a portion of an outer circumferential surface of the yoke (see the Pat Ref’s claim 9 for equivalent claimed language). 

7.  The motor according to claim 1, wherein the stationary portion further includes: a stator; and a base portion holding the stator, wherein the magnet is arranged opposite to the stator (see the Pat Ref’s claim 1). 
 
8.  A motor comprising: a stationary portion including a bearing; and a rotating portion rotatable about a central axis of the motor, wherein the rotating portion includes: a shaft extending along the central axis, the shaft 
being rotatably supported by the bearing; a rotor hub portion disposed around the shaft and having an annular shape, at least a portion of an outer circumferential surface of the rotor hub portion being a metal surface; a magnet directly or indirectly attached to the rotor hub portion; and a seal portion having a thickness smaller than a thickness of the magnet, the seal portion covering at least a portion of the the seal portion being made of a material that has a reflectivity less than a reflectivity of the metal surface (see the Pat Ref’s claim 18 with material is resin). 

9.  The motor according to claim 8, wherein a color of the material of the seal portion is at least one of black, green, or gray (see the Pat Ref’s claim 18). 
 
10.  The motor according to claim 8, wherein the material of the seal portion comprises a resin (see the Pat Ref’s claim 18). 
 
11.  The motor according to claim 8, wherein: the rotating portion further includes a flywheel arranged axially above the rotor hub portion; and the seal portion also covers a portion of an outer circumferential surface of the flywheel (see the Pat Ref’s claims 1 and 8). 
 

includes a mirror supported by the flywheel and arranged to reflect light directed toward the flywheel. 
 
13.  The motor according to claim 8, wherein the rotor hub portion includes: an inertia portion having an annular shape and being made of a metal; and a hub; a flange portion of the hub is arranged axially below the inertia portion; an outer circumferential surface of the flange portion corresponds to the metal surface; and the seal portion also covers an outer circumferential surface of 
the inertia portion. 
 
14.  The motor according to claim 8, wherein the rotating portion further includes a yoke fixed to a radially outer side of the magnet, the yoke having a cylindrical shape; the yoke is fixed to the rotor hub portion;  and the seal 

 
15.  A motor comprising: a stationary portion including a bearing; and a rotating portion rotatable about a central axis of the motor, wherein the rotating portion includes: a shaft extending along the central axis, the shaft 
being rotatably supported by the bearing; a rotor hub portion disposed around the shaft and having an annular shape, at least a portion of an outer circumferential surface of the rotor hub portion being a metal surface; a magnet directly or indirectly coupled to the rotor hub portion; and a seal portion having a thickness smaller than a thickness of the magnet, the seal portion covering at least a portion of the metal surface, and the seal portion being made of a resin. 
 
16.  The motor according to claim 15, wherein the metal surface is made of at least one of stainless metal or aluminum. 

17.  The motor according to claim 15, wherein: the rotating portion further 
includes a flywheel arranged axially above the rotor hub portion; and the seal portion also covers a portion of an outer circumferential surface of the flywheel. 
 
18.  The motor according to claim 15, wherein the rotor hub portion includes: an inertia portion having an annular shape and being made of a metal; and a hub;  a flange portion of the hub is arranged axially below the inertia portion; an outer circumferential surface of the flange portion corresponds to 
the metal surface; and the seal portion also covers an outer circumferential surface of the inertia portion. 
 
19.  The motor according to claim 15, wherein the rotating portion further includes a yoke fixed to a radially outer side of the magnet, the yoke having a cylindrical shape;  
 
20.  The motor according to claim 15, wherein the metal surface is covered by 
the seal portion over an entire circumferential extent of the rotor hub portion.
The Pat Ref
1.  A motor comprising: a stationary portion including a stator; and a rotating portion supported to be rotatable about a central axis extending in a vertical direction with respect to the stationary portion, and including a 
shaft arranged to extend along the central axis; wherein the stationary portion includes: 
 
2.  The motor according to claim 1, wherein at least a portion of the metal surface of the rotor hub portion and at least a portion of the outer 

 
 3.  The motor according to claim 1, wherein the rotor hub portion includes: an inertia portion being annular, made of a metal, and arranged to have a specific gravity greater than a specific gravity of the flywheel;  and a hub; the hub includes: a joining portion arranged to extend in an annular shape from 
an upper portion of the shaft; a cylindrical portion arranged to extend in an axial direction from an outer circumferential portion of the joining portion; and a flange portion arranged to extend radially outward from a lower portion of the cylindrical portion; and the inertia portion is fixed to the 
cylindrical portion or the flange portion. 
 
4.  The motor according to claim 1, wherein the rotor hub portion is arranged to have a mass greater than a mass of the flywheel. 
 

 
6.  The motor according to claim 1, wherein the rotor hub portion includes a groove portion recessed radially inward in at least a portion of the outer circumferential surface thereof;  and the motor further comprises a balance correction member arranged in the groove portion. 
 
7.  The motor according to claim 6, wherein, in the outer circumferential surface of the rotor hub portion, the groove portion is arranged to extend in a circumferential direction over an entire circumferential extent of the rotor hub portion. 
 
8.  The motor according to claim 1, wherein at least a portion of the outer circumferential 
 
9.  The motor according to claim 1, wherein the magnet is arranged radially outside of the stator;  the rotating portion further includes a cylindrical yoke fixed to a radially outer side of the magnet;  the yoke is fixed to the rotor hub portion;  an upper end of the seal portion is fixed to the outer circumferential surface of the flywheel;  and a lower end of the seal portion is fixed to an outer circumferential surface of the yoke. 
 
10.  The motor according to claim 1, wherein the magnet is arranged radially outside of the stator;  the rotating portion further includes a 
cylindrical yoke fixed to a radially outer side of the magnet;  the yoke is fixed to the rotor hub portion;  and the seal portion is arranged to cover an area extending from at least a portion of the outer circumferential surface of 

 
11.  The motor according to claim 1, further comprising a thrust bearing portion at which a portion of the stationary portion and a portion of the rotating portion are arranged axially opposite to each other with a gap 
therebetween, the gap having a lubricating oil arranged therein, wherein a fluid dynamic pressure is induced in the lubricating oil. 
 
 12.  The motor according to claim 11, wherein the bearing includes a sleeve, and a disk-shaped cap arranged to close a lower end portion of the sleeve;  the rotating portion further includes a disk-shaped annular portion 
arranged to extend radially outward from a lower end of the shaft, and arranged axially opposite to the cap;  the gap includes: a thrust gap defined between an upper surface or a lower surface of the annular portion and a 
radial gap defined between an outer circumferential surface of the shaft and a 
surface of the sleeve which is radially opposite to the shaft;  the thrust 
dynamic pressure bearing portion is defined in the thrust gap;  the lubricating oil is continuously arranged in the gap including the thrust gap and the radial gap;  and in a situation in which the lubricating oil has been fully arranged in the gap, a liquid surface of the lubricating oil is defined only at an upper 
end of the radial gap. 
 
13.  The motor according to claim 12, wherein the gap further includes a second thrust gap defined between an upper surface of the sleeve and a lower surface of the rotor hub portion;  and the second thrust gap has a second thrust bearing portion defined therein. 
 

 
 15.  The motor according to claim 1, wherein the flywheel is arranged to have an outside diameter equal to an outside diameter of the rotor hub portion. 
 
16.  The motor according to claim 1, wherein the flywheel is arranged to have an axial dimension greater than an axial distance from a lower end surface of the stationary portion to an upper end surface of the rotor hub portion. 
 
17.  The motor according to claim 1, wherein the metal surface is covered by the seal portion over an entire circumferential extent thereof; and both circumferential end portions of the seal portion are arranged to overlap with each other. 

 
19.  The motor according to claim 9, wherein at least the outer circumferential surface of the yoke is roughened. 
 
20.  The motor according to claim 9, wherein at least the outer circumferential surface of the yoke is black in color.





Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the Pat Ref, as applied in claim 1 of the present application. 
The patented invention of the Pat Ref does not claim the thickness of the seal portion being no less than 30 micrometers.  
Nonetheless, it would have been obvious to one skilled in the art at the effective filing date of the present application to modify the patented invention of the Pat Ref by configuring the optimum range of the seal portion’s thickness to be no less than 30 micrometers.  Doing so would ensure the seal portion’s effective sealing characteristics; also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, no less than 30 micrometers involves only routine skill in the art.
   
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834